Citation Nr: 9934714	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

2.  Entitlement to service connection for fatigue, breathing 
problems, headaches, joint pain and nose bleeds due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from July 1989 to August 1993.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. §§ 3.2(i), 3.317(d).  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an October 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California. 

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
(Form 9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).

In October 1995, the RO denied entitlement to service 
connection for fatigue, breathing problems, hair loss, 
headaches, joint pain and nose bleeds due to an undiagnosed 
illness.  The veteran filed a NOD with this decision the 
following month, and submitted a substantive appeal in 
December 1995, perfecting his appeal.  The Board notes that 
the issues of entitlement to service connection for hair 
loss, fatigue, breathing problems, headaches, joint pain and 
nose bleeds due to an undiagnosed illness are the only issues 
that have been properly developed and certified for appeal.  
Accordingly, the Board will limit its consideration to these 
issues.

In November 1999, the veteran submitted additional evidence 
directly to the Board, without waiving the RO's consideration 
of this evidence.  An August 1999 VA medical report reveals a 
current diagnosis of migraine headaches.  Consequently, this 
issue of entitlement to service connection for headaches due 
to an undiagnosed illness must be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case in accordance with 38 C.F.R. § 20.1304(c) (1999). 


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of a current disability manifested by hair loss.

2.  It is plausible that the veteran's fatigue, breathing 
problems, headaches, joint pain and nose bleeds may be due to 
an undiagnosed illness associated with his service in the 
Persian Gulf War.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hair loss due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); VAOPGCPREC 
4-99 (May 3, 1999); VAOPGCPREC 8-98 (Aug. 3, 1998).

2.  The veteran's claim of entitlement to service connection 
for fatigue, breathing problems, headaches, joint pain and 
nose bleeds due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991); VAOPGCPREC 4-99 (May 
3, 1999); VAOPGCPREC 8-98 (Aug. 3, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

While service medical records show treatment for headaches, 
they are negative for complaints, diagnoses or treatment for 
hair loss, fatigue, breathing problems, joint pains or nose 
bleeds.  In August 1992, the veteran complained of vomiting, 
abdominal pains and headache after eating a bowl of salad.  
Viral gastroenteritis was diagnosed.  A March 1993 record 
notes that the veteran experienced vomiting, diarrhea, chills 
and headache approximately two hours after eating dinner.  
The diagnostic impression was viral syndrome. 

On VA examination in February 1994, the veteran gave a 
history of periodic nose bleeding, and fatigue.  While 
dyspnea was noted on exertion, a physical examination was 
essentially normal.  The diagnostic assessment was mild 
hypertension, and epistaxis due to hypertension.

During a May 1994 Persian Gulf War Registry examination, the 
veteran reported difficulty breathing due to "smoke" during 
his tour of duty in the Persian Gulf.  He further related 
that he has experienced difficulty breathing after major 
physical effort, muscle and joint fatigue with heavy effort, 
and daily nose bleeds since returning from the Persian Gulf.  
The final assessment was tendency to have nose bleeds, 
possibly related to allergic rhinitis, generalized loss of 
stamina, tendency to experience muscle and joint pain, and 
allergic bronchitis.

During a January 1995 VA examination, the veteran reported 
nose bleeding, shortness of breath, fatigue, joint pain and 
recurring headache.  A physical examination of the 
musculoskeletal system revealed arthralgia.

An August 1995 VA outpatient treatment record notes a history 
of headaches up to three times a week.  The veteran reported 
that he was taking Motrin without relief.  The diagnostic 
assessment was headaches of unknown etiology.

The veteran sought treatment for recurrent headaches and nose 
bleeds in January 1996.  He explained that he experienced one 
headache prior to his tour of duty in the Persian Gulf, and 
"they put him to sleep for three days."  Current complaints 
included daily headaches, and nose bleeds twice a week.  The 
provisional diagnosis was epistaxis, and recurrent headache. 

A February 1996 ENT consultation report notes a diagnosis of 
Gulf War Syndrome, excoriations of the nasal septum, and 
severe headaches.

An outpatient treatment record dated in September 1996 notes 
a three year history of periodic frontal headaches.  Headache 
of unknown etiology was diagnosed.

In support of his claim, the veteran submitted statements 
from his wife, grandfather, stepfather, and mother in 
September 1996.  These statements indicate that the veteran 
has experienced various symptoms since returning from his 
tour of duty in the Persian Gulf, including "migraine 
headaches," shortness of breath, fatigue, joint pain, and 
nose bleeds.

A December 1996 VA medical report suggests that the veteran's 
headaches and nose bleeds are possibly associated with his 
tour of duty in the Persian Gulf.  The physician indicated 
that the headaches were not consistent with migraine 
headaches.

Complaints of fatigue, shortness of breath, nose bleeds, and 
joint pain were noted on VA general examination in February 
1997.  A physical examination was unremarkable.  X-rays of 
the chest were normal.  The diagnostic assessment was history 
of fatigue, and history of shortness of breath with exertion.

A March 1997 VA outpatient treatment record notes that the 
etiology of the veteran's headaches was unknown.  The 
following month, the headaches were noted to be less 
frequent, but still severe.  

The veteran sought treatment for epistaxis and knee pain in 
July 1997.

A September 1997 VA general examination was essentially 
normal.  Bilateral shoulder and knee arthralgia was 
diagnosed.  A VA examination of the joints, performed later 
that month, revealed possible patellofemoral syndrome, 
especially on the left side.

A November 1997 report from the veteran's employer notes his 
"extraordinary use of sick leave," and indicates that he 
used 88 hours of sick leave from November 1996 to October 
1997.  The veteran's supervisor related that the veteran used 
a total of 112 hours of sick leave to date, and was placed on 
"Excessive Use of Sick Leave (EUSL)" in October 1997.  He 
commented that while the veteran's performance when on duty 
is excellent, he was evaluated as "need[ing] improvement in 
work habits that influence performance" due to the amount of 
time missed from work.

Migraine headache without aura was diagnosed in May 1998.

A September 1998 VA respiratory disease examination report 
notes a history of dyspnea on exertion following the 
veteran's tour of duty in the Persian Gulf.  The veteran 
reported that these symptoms have continued to increase in 
severity.  He stated that he was "exposed to quite an amount 
of dust and toxic gases" while in the Persian Gulf, and 
denied exposure to any toxic gas or fumes after returning to 
the United States.  On physical examination, the veteran 
appeared to be comfortable with no dyspnea.  The lungs were 
clear to auscultation.  A pulmonary function test revealed 
findings consistent with chest wall abnormality or 
neuromuscular disease.  DLCO was 66 percent predicted, which 
was markedly decreased compared to a DLCO of 95 percent 
predicted on pulmonary function testing in September 1997.  
The final assessment was dyspnea on exertion.  The examiner 
noted that he suspected interstitial lung disease or early 
emphysema, "or such as in after-war ______ disease."  He 
opined that while the etiology of the dyspnea was unknown, it 
was probably due to "previous exposure to toxic fumes or 
gas."

During a September 1998 VA peripheral nerves examination, the 
veteran described his headaches as bifrontal with posterior 
radiation.  He reported throbbing and sharp pain on a daily 
basis.  He indicated that he experiences one severe headache 
per week, with associated nausea, vomiting, and photophobia 
with some relief from a dark, quiet room.  The veteran stated 
that there was no aura associated with these headaches, and 
he denied a family history of migraine headaches.  He related 
that he was recently treated in an emergency room, and was 
given Imitrex shots with relief.  He reported that he was 
taking Elavil for prophylactic migraine prevention.  A 
neurological examination was normal.  The examiner concluded 
that "[t]he constellation of these complaints seem to appear 
to be consistent with the Gulf War Syndrome."

On VA joint examination later that month, the veteran related 
that his joint pain is limited to the shoulders, elbows and 
knees, and is most profound in the knees.  He explained that 
when he squats, he occasionally has difficulty getting up 
because of the pain.  He denied swelling, trauma, or morning 
stiffness.  Arthralgia was diagnosed.  The physician 
commented that while he was unsure of the cause of the joint 
pain, there was no arthritis.  He noted that "it would be 
nice to get some labs and would not be a bad idea to get an 
X-ray of his knees."

Analysis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (1999).

The threshold question as to the claim presented is whether 
it is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

I. Entitlement to service connection for hair loss.

At the outset, the Board notes that there is no competent 
medical evidence linking the veteran's claimed hair loss to 
his service, to any exposure to chemicals in service or to 
any underlying disability.  Where the determinative issue 
involves medical causation or a medical diagnosis, lay 
opinion is insufficient; competent medical evidence to that 
effect is required.  Grottveit, supra.  In this case, there 
is no medical evidence that the hair loss of the scalp is due 
to an undiagnosed condition that has been linked to the 
veteran's Gulf War service.  Thus, it cannot be presumed that 
the hair loss is due to an undiagnosed disability or illness 
that can be presumed to have been incurred in service.

Secondly, the law is clear that in order for a well-grounded 
claim to have been presented, there must be evidence of a 
present disability.

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  "Disability" 
is defined as any impairment of earning capacity.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

In this case, even assuming arguendo that the veteran has 
shown that baldness is an undiagnosed condition resulting 
from Persian Gulf Service, there has been no showing that the 
claimed hair loss has resulted in a disability within the 
meaning of applicable law.  The Board notes in this regard 
that there has been no suggestion, either by medical or lay 
evidence that the veteran's claimed hair loss has resulted in 
a disfigurement of any kind.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805.

As a result, the Board finds that the veteran has not 
provided the necessary evidentiary requirements to establish 
a well-grounded claim for service connection for hair loss.

II. Entitlement to service connection for fatigue, 
breathing problems, headaches, joint pain and nose bleeds.

With regard to the veteran's claims for service connection 
for fatigue, breathing problems, headaches, joint pain and 
nose bleeds resulting from an undiagnosed illness, the Board 
finds that the veteran has submitted well-grounded claims as 
required by 38 U.S.C.A. § 5107(a).  There is clear evidence 
that the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf war.  There is also 
evidence of the manifestation of signs or symptoms of an 
undiagnosed illness.  Further, the veteran's own statements 
concerning non-medical indicators may be sufficient to 
establish a well-grounded claim if those indicators are 
reasonably capable of independent verification.  See 38 
C.F.R. §3.317 and VAOPGCPREC 4-99.  The first three (3) 
requirements have therefore been satisfied.  

While the veteran's epistaxis was found to be due to 
hypertension on VA examination in February 1994, and the May 
1994 Persian Gulf War Registry examination report notes that 
the nose bleeds are "possibly related to allergic 
rhinitis," both a February 1996 ENT consultation report and 
a December 1996 outpatient treatment record suggest a 
relationship between the epistaxis and the Gulf War Syndrome.  
In September 1998 examination reports, VA physicians appear 
to have established a nexus between the veteran's headaches 
and dyspnea.  Lastly, a VA examiner indicated that while he 
was unsure of the etiology of the veteran's joint pains, he 
would like to perform additional testing.  Consequently, the 
Board finds that the veteran has submitted well-grounded 
claims.


ORDER

Service connection for hair loss due to an undiagnosed 
illness is denied.

The claim of entitlement to service connection for fatigue, 
breathing problems, headaches, joint pain and nose bleeds due 
to an undiagnosed illness is well grounded.


REMAND

Since the June 1999 Supplemental Statement of the Case, the 
veteran submitted additional evidence directly to the Board, 
without waiving the RO's consideration of this evidence.  In 
particular, the veteran submitted an August 1999 VA medical 
report showing a current diagnosis of migraine headaches.  
Accordingly, this evidence is "pertinent" to the veteran's 
current claim.  38 C.F.R. § 20.1304(c)(1999) states, in 
pertinent part:

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c), 
this evidence must be referred to RO for review.

As noted above, certain medical records suggest a 
relationship between the veteran's various complaints and his 
tour of duty in the Persian Gulf.  Further, lay and medical 
evidence of record indicates that such complaints of have 
persisted more than six months.  Thus, it appears that the 
veteran has made a prima facie showing under 38 C.F.R. § 
3.317.  However, it is unclear from the record whether 
history, physical examination, and laboratory studies have 
ruled out the existence of recognizable clinical entities 
which might be responsible for the veteran's complaints.  For 
example, the veteran's epistaxis was found to be due to 
hypertension on VA examination in February 1994, and the May 
1994 Persian Gulf War Registry examination report notes that 
the nose bleeds are "possibly related to allergic 
rhinitis."  In addition, possible patellofemoral syndrome 
was diagnosed on VA examination in September 1997.  The Board 
is not permitted to use its own medical judgment as to such 
questions.  Therefore, a remand is also warranted for an 
examination which addresses the etiology of the veteran's 
complaints, including their possible relation to any 
undiagnosed illness.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the status 
of a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The veteran should be afforded current VA examinations to 
verify the existence of fatigue, breathing problems, 
headaches, joint pain and nose bleeds, and to determine 
whether these symptoms have in fact manifested to a 
compensable degree.

VBA All-Stations Letter 98-17 (2/26/98) contains mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
arthralgia and headache are not considered as diagnosed 
conditions for compensation purposes.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The veteran should be requested to 
provide the names, address and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization have been 
received, to the extent possible, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

2.  Upon completion of the above, the 
veteran should be afforded appropriate VA 
examinations to determine the nature and 
etiology of his claimed Persian Gulf-
related undiagnosed illness, manifested 
by for fatigue, breathing problems, 
headaches, joint pain and nose bleeds.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review in conjunction with 
the examinations.  

The examiners should question the veteran 
in order to obtain all pertinent history 
concerning the claimed disorders.  All 
necessary tests and studies should be 
conducted as determined appropriate by 
the examiners. The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiners should be requested to provide 
a diagnosis for each claimed condition, 
if possible and, if not feasible, the 
examiners should so state.  In any event, 
the examiners should identify all 
objective indications of chronic 
disability.  The examiners are further 
requested to provide an opinion 
concerning the etiology of any fatigue, 
headaches, joint pain, nose bleeds, or 
respiratory symptoms found to be present, 
to include the likelilhood that each 
condition had its onset in or is 
otherwise related to the veteran's period 
of active service.  The examiners should 
also comment on whether any 
manifestations noted are the result of 
any disorder originating in service, 
based on the examiners' review of the 
claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability.  The rationale for all 
opinions expressed should be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the veteran's claims of 
entitlement to service connection for 
fatigue, breathing problems, headaches, 
joint pain and nose bleeds must be 
reviewed with specific consideration of 
both 38 C.F.R. § 3.317 (1999), VBA All-
Stations Letter 98-17, and VAOPGCPREC 4-
99 (May 3, 1999).  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
the veteran should be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinions as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







